Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated August 22, 2012, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The People bear the burden of establishing, by clear and convincing evidence, the facts supporting the assessment of points under the Guidelines issued by the Board of Examiners of Sex Offenders (hereinafter the Board) under the Sex Offender Registration Act (see Correction Law art 6-C; Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 5 [2006]; People v Johnson, 109 AD3d 972, 973 [2013]; People v Kost, 82 AD3d 729 [2011]). Contrary to the defendant’s *801contention, the County Court properly assessed him 15 points under risk factor 11 for a history of alcohol abuse. The defendant’s history of alcohol abuse was established by clear and convincing evidence in the form of the defendant’s presentence report and the case summary completed by the Board (see People v Fryer, 101 AD3d 835 [2012]; People v Warren, 42 AD3d 593, 594 [2007]). Accordingly, the defendant was properly designated a level two sex offender. Rivera, J.E, Dillon, Roman and Miller, JJ., concur.